On April 30, 1991, the Justices submitted the following response to questions propounded to them by the House of Representatives.
To the Honorable the House of Representatives of the Commonwealth of Massachusetts:
The Justices of the Supreme Judicial Court respectfully decline to respond to the questions set forth in an order adopted by the House of Representatives on March 27, 1991, and transmitted to us on April 1, 1991.
The order states that there is pending before the General Court a bill entitled “An Act to reorganize certain departments and offices of the commonwealth to make the operation of government more efficient” (House No. 5013).
The bill provides for a comprehensive reorganization of the executive department of government.
The order reports that grave doubt exists as to the constitutionality of the bill if enacted into law and propounds twenty questions.
We have been informed that, by reason of the action of the Senate, the legislation is no longer pending before the Gen*1202eral Court. Therefore, no “solemn occasion” exists authorizing and requiring us to render our opinions. Part II, c. 3, art. 2, of the Massachusetts Constitution, as amended by art. 85 of the Articles of Amendment. Answer of the Justices, 401 Mass. 1234, 1235 (1988). Answer of the Justices, 382 Mass. 694 (1980). We must decline to answer the questions.
The foregoing answer is submitted by the Chief Justice and the Associate Justices subscribing hereto on the thirtieth day of April, 1991.
Paul J. Liacos
Herbert P. Wilkins
Ruth I. Abrams
Joseph R. Nolan
Neil L. Lynch
Francis P. O’Connor
John M. Greaney